Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/697,665, filed on November 27, 2019.  In response to Examiner’s Non-Final Office Action of November 23, 2021, Applicant, on February 18, 2022, amended claims 1, 8, and 15.  Claims 1-20 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale. 
Response to Arguments
Applicant’s arguments filed February 18, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed February 18, 2022.
On page 10, regarding the 35 U.S.C. § 103 rejection, Applicant argues that Antonucci and Crow, singularly or in combination do not teach or suggest the following recitation of the independent claims: (1) displaying an independent dashboard to the entity illustrating all user utilization of the auxiliary resources including location analytics and product analytics identifying locations and times of product procurement with display an independent dashboard to the entity illustrating all user utilization of the auxiliary resources including location analytics and product analytics identifying locations and times of product procurement with auxiliary resources in Par. 36-“In an exemplary embodiment, as again illustrated in FIG. 1, merchant terminal 108 includes a merchant POS terminal 112, such as a cash register, a magnetic stripe card reader, a smart card reader, a bar code scanner and/or the like. POS terminal 112 includes a suitable display or printing device configured to display and/or print loyalty point information in accordance with the present invention. … The captured purchase data may include the item purchased, the item's unit price, the number of items purchased, the date, the store location, an employee ID, and any other information related to the purchase.”  
A new ground(s) of rejection is made necessitated by amendment see MPEP 706.07a where Tietzen is now applied for Claims 1, 8 and 15 for (2) presenting to the entity via the independent dashboard to the entity a management modification recommendation for changes to the auxiliary resource program based on the location analytics and product analytics.  Regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.  
Reasons for Overcoming 35 USC § 101 
The following is an examiner’s statement of reasons for overcoming the 101

The claim limitations that are indicative of integration into a practical application
when recited in a claim with a judicial exception include based on Example 42- Claim 1 of the PTO Guidance at 2A, Prong 2 include the following:
  The claim recites a combination of additional elements including generating the entity auxiliary resource program based on the selected auxiliary resource options, wherein the entity auxiliary resource program comprises a data packet, wherein the data packet is converted into neutral readable program compliant with entity resource acceptance devices; integrating the auxiliary resource program into entity systems and the entity resource acceptance devices; communicable link (transmitting) to the entity resource acceptance devices to identify user interactions with the entity via the entity resource acceptance devices; and displaying  an independent dashboard to the user and the entity, wherein the user is displayed a user dashboard illustrating user auxiliary resource accrual and the entity is displayed an entity dashboard illustrating user utilization of auxiliary resources,. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by share information in a compliant format regardless of the format in which the information was input by the user.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11,13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Antonucci , US Publication No. 20140236698 A1, [hereinafter Antonucci], in view of Crowe et al. , US Publication No. 20130218658 A1, [hereinafter Crowe], and in further view of Tietzen et al. , US Publication No. 20150220958 A1, [hereinafter Tietzen].
Regarding Claim 1, 
Antonucci teaches
A system for dynamic selectable auxiliary resource program deployment within entity networks, the system comprising: a memory device with computer-readable program code stored thereon; a communication device, wherein the communication device is configured to establish operative communication with a plurality of networked devices via a communication network; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: (Antonucci Par. 17-“the present invention may be embodied as a method, a data processing system, a device for data processing, and/or a computer program product. Accordingly, the present invention may take the form of an entirely software embodiment, an entirely hardware embodiment, or an embodiment combining aspects of both software and hardware. Furthermore, the present invention may take the form of a computer program product on a computer-readable storage medium having computer-readable program code means embodied in the storage medium. Any suitable computer-readable storage medium may be utilized, including hard disks, CD-ROM, optical storage devices, magnetic storage devices, and/or the like.”; Par. 32-“ The system may include a host server or other computing systems including a processor for processing digital data, a memory coupled to said processor for storing digital data, an input digitizer coupled to the processor for inputting digital data, an application program stored in said memory and accessible by said processor for directing processing of digital data by said processor, a display coupled to the processor and memory for displaying information derived from digital data processed by said processor and a plurality of databases, said databases including client data, merchant data, financial institution data and/or like data that could be used in association with the present invention.”; Par. 39-“ In another exemplary embodiment, loyalty system 100 further includes a consumer terminal 118. Consumer terminal 118 includes any remote terminal through which a consumer may access other aspects of the system 100. Consumer terminal 118 may include any of the input devices, computing units, or computing systems described herein, such as, for example, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like. Further, consumer terminal 118 communicates with the system 100 through any of the communications networks described herein.”)
authorize access by an entity to auxiliary resource options; (Antonucci Par. 58-“Upon enrollment, the consumer may receive a consumer ID (e.g., key code). The consumer ID may be associated with a household account which specifies the consumer as a primary member and permits the identification of supplementary members associated with the consumer's household who may also earn loyalty points for the consumer. The consumer ID may include any device, code, or other identifier/indicia suitably configured to allow the consumer to interact or communicate with the system, such as, for example, authorization/access code, personal identification number (PIN), Internet code, other identification code, and/or the like which is optionally located on a rewards card, loyalty card, charge card, credit card, debit card, prepaid card, telephone card, smart card, magnetic stripe card, bar code card, radio frequency card and/or the like. The account number may be distributed and stored in any form of plastic, electronic, magnetic, radio frequency, audio and/or optical device capable of transmitting or downloading data from itself to a second device.”)
allow entity selection of auxiliary resource options for generation of an entity auxiliary resource program; (Antonucci Par. 4-“ In addition to coupons or certificates, merchants may issue loyalty points to a consumer account associated with a merchant specific loyalty card. However, because numerous merchants participate in loyalty programs, consumers often retain many loyalty cards, each having a different loyalty account number along with different rules and requirements. Moreover, after accumulating loyalty points, the consumer then redeems the loyalty points in various ways, including exchanging the loyalty points for additional goods and services. For example, the rewards may be selected from a merchant approved list or a merchant redemption catalog. The loyalty points are usually calculated using a predetermined formula or ratio that relates a consumer's purchase volume (i.e., in terms of money value or some other volume parameter) to a certain number of loyalty points. For example, loyalty points may be issued on a one-for-one basis with each dollar that a consumer spends on particular goods and services. Loyalty points may also be issued based upon a consumer meeting a pre-defined rule such as, frequency of purchases at a merchant or frequency of purchasing a particular product. However, the consumer needs to remember or keep track of loyalty point balances and reward options from various merchants.; Par. 6-“Because of the numerous coupons, certificates, and loyalty cards that are typically retained by consumers, a need exists to consolidate the loyalty programs from various merchants into a centralized database wherein, for each consumer, the database can monitor loyalty point balances for various merchants. Moreover, a need exists for the consumer to access the database using one code or loyalty account number.”; Par. 24-“ The loyalty system 100 may offer a pre-established reward or a catalog of products and services, which may be either online or off-line, from which consumers may select rewards in exchange for accrued points.”)
generate the entity auxiliary resource program based on the selected auxiliary resource options, wherein the entity auxiliary resource program comprises a data packet, wherein the data packet is converted into neutral readable program compliant with entity resource acceptance devices; (Antonucci Par. 62-“The merchant may then construct and activate the loyalty point or bonus point promotion rules and conversion rules in real-time (step 320) by utilizing the centralized incentive engine 102 and storing the promotion and conversion rules in promotion rules database 280 which allows the appropriate amount of points to be allocated to loyalty point database 272 and allows conversion rules 285 to facilitate performing the appropriate conversion of general loyalty points to merchant-specific loyalty dollars in database 274. In one embodiment, a merchant utilizes any computing device to facilitate access to incentive engine 102 via network interface 218.; Par. 65- “After earning loyalty points, consumers may redeem the general loyalty points for discounts off new purchases at participating merchants or convert all or a subset of the loyalty points to merchant specific loyalty dollars (step 323) along with other redemption options, such as, for example, merchandise. The consumer may facilitate interaction with incentive engine 102 via network interface 218 using any communication means disclosed herein, such as, …utilize Internet, Interactive Voice Response System, consumer terminal 118, POS terminal 112, or any other computing or access device. The consumer may review the total points available, total merchant dollars within each merchant database 274, enrollment status and/or the like. The consumer then transmits the suitable information, such as, for example, desired amount of points for conversion and the particular merchant dollars desired, to incentive engine 102. Incentive engine 102 compares the consumer conversion request to conversion rules 285. If acceptable, the system converts the appropriate amount of loyalty points by deleting the particular amount (or based on a conversion ratio) of loyalty points from loyalty point database 272 and adds a corresponding amount (or based on a conversion ratio) of merchant loyalty dollars (or monetary equivalent) into the appropriate merchant loyalty dollar database (e.g., 274, 276, etc.) as a first value.”)
integrate the auxiliary resource program into entity systems and the entity resource acceptance devices (Antonucci Par. 37-39-“In alternative exemplary embodiments (not shown), purchase data may also be transmitted to and stored and processed by a merchant regional processor (or, alternatively, a merchant national database (not shown)) in communication with another database for the purpose of further back office and cumulative data analysis. In an exemplary embodiment, merchant processor 110 optionally may be integrated with a merchant regional processor, thereby forming a single device. In another embodiment, merchant processor 110 and merchant regional processor are separate devices which may be either co-located with each other or remotely located from one another. For example, in one embodiment, merchant processor 110 and regional processor are co-located at a particular retail store. In another embodiment, merchant processor 110 is located at a particular retail store and merchant regional processor is remotely located at a regional office… In another exemplary embodiment, loyalty system 100 further includes a consumer terminal 118. Consumer terminal 118 includes any remote terminal through which a consumer may access other aspects of the system 100. Consumer terminal 118 may include any of the input devices, computing units, or computing systems described herein, such as, for example, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like. Further, consumer terminal 118 communicates with the system 100 through any of the communications networks described herein. In one embodiment, consumer terminal 118 permits a consumer to engage multiple facets of the system 100 in an interactive online communications environment. The interactive online environment made available through consumer terminal 118 is an extension of the network-level incentive award program and is implemented in conjunction with other aspects of the system 100.”); 
communicable link to the entity resource acceptance devices to identify user interactions with the entity via the entity resource acceptance devices (Antonucci Par.28-“A consumer may include any person, entity, charitable organization, merchant, business, hardware and/or software which participates in the present system and may utilize a code key. A code key includes any consumer ID, device, code, code key or other identifier suitably configured to allow the consumer to interact or communicate with the system, such as, for example, a rewards card, charge card, credit card, debit card, prepaid card, telephone card, smart card, magnetic stripe card, bar code card, transponder, authorization/access code, personal identification number (PIN), Internet code, other identification code, and/or the like. Additionally, a consumer ID may include any form of electronic, magnetic, wireless and/or optical device capable of transmitting or downloading data from itself to a second device which is capable of interacting and communicating with such forms of consumer ID.”; Par. 33-“Communication between the parties to the transaction and the system of the present invention is accomplished through any suitable communication means, such as, for example, a telephone network, Intranet, Internet, point of interaction device (point of sale device, personal digital assistant, cellular phone, kiosk, etc.), online communications, off-line communications, wireless communications, and/or the like. One skilled in the art will also appreciate that, for security reasons, any databases, systems, or components of the present invention may consist of any combination of databases or components at a single location or at multiple locations, wherein each database or system includes any of various suitable security features, such as firewalls, access codes, encryption, de-encryption, compression, decompression, and/or the like.”; Par.40-In another embodiment, consumer terminal 118 may be used to interact with and/or make purchases and generate loyalty points from participating online merchants, as illustrated by the various phantom lines in FIG. 1. The online merchant may then communicate with the incentive engine 102 to transmit and process a consumer ID, purchase data, etc., as described above with reference to merchant 104 of FIG. 1. Information communicated between the online consumer, the online merchant, and the online incentive engine may include, for example, product or service information, prices, availability of the product or service, shipping information, loyalty points information, available awards, information regarding points ratios and points redemption, and/or the like. In one embodiment, consumer terminal 118 operates in real-time, as described above with respect to incentive engine 102.);
display an independent dashboard to the user, wherein the user is displayed a user dashboard illustrating user auxiliary resource accrual, display an independent dashboard to the entity illustrating all user utilization of the auxiliary resources including location analytics and product analytics identifying locations and times of product procurement with auxiliary resources; (Antonucci Par. 36-“In an exemplary embodiment, as again illustrated in FIG. 1, merchant terminal 108 includes a merchant POS terminal 112, such as a cash register, a magnetic stripe card reader, a smart card reader, a bar code scanner and/or the like. POS terminal 112 includes a suitable display or printing device configured to display and/or print loyalty point information in accordance with the present invention. … The captured purchase data may include the item purchased, the item's unit price, the number of items purchased, the date, the store location, an employee ID, and any other information related to the purchase.”; Par. 39-“For example, a consumer may use consumer terminal 118 to do any of the following: enroll in the system; receive statements or reports regarding accumulated general loyalty points totals or merchant-specific loyalty point totals; receive bonus details; view potential awards which the consumer may obtain in exchange for various numbers of points; select an award; receive redemption information; view points adjustments; redeem loyalty points for a selected award; request and/or receive a loyalty points advisory statement; receive information regarding where and how points were earned and/or how points were redeemed; receive information regarding expiration dates for points earned; receive information relating to any applicable fees; receive information regarding marketing promotions; and/or view a directory of participating merchants, manufacturers, and/or third-party providers.”; Par. 61-“ In another embodiment, the incentive engine 102 may charge the merchant upon redemption of the loyalty points by the consumer. Because the loyalty points may be universal and shared among all merchant participants, incentive engine 102 includes various functions to track and monitor loyalty point issuance and/or redemption in order to provide a suitable accounting of the loyalty points to each merchant.”;  Par. 70-“incentive engine 102 updates the consumer account balance database 270 with the applicable loyalty points. The incentive engine 102 also facilitates transmission of a signal to POS terminal 112, wherein the signal may cause a message or graphic to be displayed on a display, illuminate any portion of the POS terminal 112 and/or merchant terminal 108, printed on a receipt, and/or downloaded to a consumer computer, transaction card, personal digital assistant and/or the like. The signal or message may include, for example, an indication of loyalty points obtained, an indication of the reward that was (or could be) obtained based on the new point balance and/or the like.”)
Antonucci discloses allocation of resource distributions in (Antonucci Par. 62) and the feature is expounded upon by Crowe:
 plot resource distributions by the user at the entity resource acceptance device; (Crowe Par. 43-“The credit card processor 30 accumulates and analyzes the loyalty rewards network data according to collection parameters stored on a loyalty reward network database, and may be one or more computers or servers to store the program products and databases thereon as is known by those of skill in the art. The collection parameters are rules-based, table-driven and configurable in real-time. The credit card processor 30 enables a plurality of member customers to accumulate loyalty rewards and use them at the member customer's discretion, so long as within the collection parameters. The loyalty reward can, for example, correspond with purchasing behavior and reward the member customer for purchasing products. The credit card processor 30 accumulates the loyalty reward network data in a loyalty rewards network database portion of loyalty rewards data storage 32 stored in a memory 34. The memory 34 is accessible as a component portion of the credit card processor 30, or it may also take the form of a digital data storage device or media otherwise accessible to the credit card processor 30. The memory 34 also includes or has access to a digital data storage area or device 36 containing customer card account data for a financial institution or organization offering regular credit card services.; Par. 48-“A user may access the loyalty rewards network database 32 via, e.g., a web-based system interacting with the credit card processor computer I/O device 34, processor 66, and program product P. In such a configuration, loyalty reward network participants including, participating merchants, card distribution partners, loyalty rewards network sponsors, and participating customers, would be able to see, among other things, the number of loyalty reward network purchases that have been transmitted and processed, and loyalty rewards that have been requested and fulfilled.”; Par. 33)
Antonucci and Crowe are directed to loyalty rewards platforms and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon rewards platform of Antonucci, as taught by Crowe, by analyzing redeemed rewards with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Antonucci with the motivation of assembling data indicative of purchasing behavior by the integration with multiple retailers. (Crowe Par. 9).
Antonucci in view of Crowe teach loyalty reward analysis and the feature is expounded upon by Tietzen:

and present to the entity via the independent dashboard to the entity a management modification recommendation for changes to the auxiliary resource program based on the location analytics and product analytics (Tietzen Par. 334-336-“ Real-time monitor 606 enables recommendation engine 60 to recommend incentives to merchants in response to monitored activity. For example, in response to detecting that a customer is visiting a particular merchant's website, recommendation engine 60 may generate an incentive for a product/service offered by that merchant, an incentive for another merchant offering complementary products/services, or an incentive for a competing merchant. Similarly, in response to detecting that a customer is browsing or searching for a particular product/service, recommendation engine 60 may generate an incentive for that product/service or a similar product/service, including a product/service offered by a competitor.” ; Par. 350-“ In an embodiment, loyalty system 26 may be adapted to allow merchants to access data relating to real-time activity as monitored by real-time monitor 606. For example, merchants may access such day by way of a merchant dashboard as further described below. By accessing such data, merchants may monitor when particular customers are inside, proximate to, or en route to particular merchants' stores.”; Fig. 7).
Antonucci , Crowe and Tietzen are directed to loyalty rewards platforms and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon rewards analysis of Antonucci in view of Crowe, as taught by Tietzen, by making recommendations based on analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Antonucci in view of Crowe with the motivation of targeting customers or to attracting customers that otherwise are not expected to be in the merchant's store. (Tietzen Par. 352).

Regarding Claim 2, Claim 9 and Claim 16,
Antonucci in view of Crowe teach the system of claim 1…, the computer program product of claim 8,…, and the method of claim 15…
further comprising performing continual over-time dynamic learning of auxiliary resource programs across entities for modification of the auxiliary resource options presented to entities for selection for the entity auxiliary resource program (Antonucci Par. 42- “In an exemplary embodiment, incentive engine 102 operates in real-time. In this context, “real-time” means that loyalty points are immediately, or nearly immediately, updated at the time purchases are made and are therefore immediately redeemable by the consumer at the point of sale. Moreover, the consumer may convert general loyalty points to merchant-specific loyalty dollars or re-load any merchant loyalty dollar database immediately, or nearly immediately. Thus, for example, a consumer may be informed by incentive engine 102 at the point of sale that the item being purchased by the consumer may be purchased using the consumer's accumulated loyalty points, including points accumulated on a network level. Points accumulated on a network level enable consumers to accumulate points more rapidly than would be possible if only a single merchant or group of merchants were issuing the points. In one embodiment, incentive engine 102 may update a consumer's loyalty points in real-time and, in response to the consumer's particular points total, issue a free product, a coupon, a gift certificate, and/or additional bonus points to the consumer.”)
Regarding Claim 3, Claim 10 and Claim 17,
Antonucci in view of Crowe teach the system of claim 1…, the computer program product of claim 8,…, and the method of claim 15…
Antonucci discloses allocation of resource distributions in (Antonucci Par. 62) and the feature is expounded upon by Crowe:
wherein plotting the resource distributions by the user at the entity resource acceptance device further comprises identify an overall resource distribution, a per item resource distribution, and an item level identification of each product or service of a transaction associated with the resource distribution. (Crowe .; Par. 48-“A user may access the loyalty rewards network database 32 via, e.g., a web-based system interacting with the credit card processor computer I/O device 34, processor 66, and program product P. In such a configuration, loyalty reward network participants including, participating merchants, card distribution partners, loyalty rewards network sponsors, and participating customers, would be able to see, among other things, the number of loyalty reward network purchases that have been transmitted and processed, and loyalty rewards that have been requested and fulfilled.”; Claim 5-“ A loyalty rewards management computer as defined in claim 1, wherein the one or more second transaction messages further comprise data that indicates one or more of the following data items: merchant category code, merchant identification number, standard industrial classification, terminal identification number, date purchased, time-of-day purchased, dollar value of purchase, and name of consumer.”; Par. 42-“The credit card processor computer analyzes the loyalty rewards network data to determine one or more of the following: loyalty rewards card number, card security code, merchant category code (“MCC”), merchant name, merchant identification number, terminal identification number, time-of-day of transaction, allowable merchant, allowable quantity, allowable number of purchases within a prescribed period of time and the like.”)
Antonucci and Crowe are directed to loyalty rewards platforms and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon rewards platform of Antonucci, as taught by Crowe, by analyzing redeemed rewards with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Antonucci with the motivation of assembling data indicative of purchasing behavior by the integration with multiple retailers. (Crowe Par. 9).
Regarding Claim 4, Claim 11 and Claim 18,
Antonucci in view of Crowe teach the system of claim 1…, the computer program product of claim 8,…, and the method of claim 15…
Antonucci discloses allocation of resource distributions in (Antonucci Par. 62) and the feature is expounded upon by Crowe:
further comprising generating the auxiliary resource options by extraction of current and historic auxiliary resource program portions from third party auxiliary resource programs. (Crowe Par. 42-“ the loyalty rewards network data from the POS terminal is routed through the traditional (i.e., existing) financial services electronic payment networks (e.g., MasterCard®, Visa®, Discover®, American Express®) via the communication medium 28 to the credit card processor computer 30. The credit card processor computer 30 analyzes the loyalty rewards network message to verify the identity and membership of the customer in the loyalty rewards network. The credit card processor computer analyzes the loyalty rewards network data to determine one or more of the following: loyalty rewards card number, card security code, merchant category code (“MCC”), merchant name, merchant identification number, terminal identification number, time-of-day of transaction, allowable merchant, allowable quantity, allowable number of purchases within a prescribed period of time and the like.”; Par. 49-“ Returning to FIG. 2, the customer card account database 36 stores customer account data and may have separate tables, columns or fields that are used to link the customer to the data in the loyalty rewards network database 32, provide enrollment data for the loyalty rewards network, or otherwise associate an existing credit card customer with the loyalty rewards network. As such, the loyalty rewards network permits customers who are interested in participation in the loyalty rewards network to join using, e.g., existing credit card data. Customer card account database 36 can therefore include, e.g., data such as a customer name, customer social security number, customer address, customer demographic information, customer payment history, amount owed on account, etc.”)
Antonucci and Crowe are directed to loyalty rewards platforms and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon rewards platform of Antonucci, as taught by Crowe, by analyzing redeemed rewards with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Antonucci with the motivation of assembling data indicative of purchasing behavior by the integration with multiple retailers. (Crowe Par. 9).
Regarding Claim 6, Claim 13 and Claim 20,
Antonucci in view of Crowe teach the system of claim 1…, the computer program product of claim 8,…, and the method of claim 15…
wherein the user dashboard further allows for user combination of auxiliary resources across multiple entities. (Antonucci Par. 24- “In general, in loyalty system 100, the incentive engine 102 maintains an account for each participating consumer along with general loyalty points and merchant-specific loyalty dollars. The system may also apprise the consumer of the loyalty point totals and account activity, for example, in one embodiment, the consumer can view the balance of loyalty points and/or newly issued loyalty points via the POS terminal 112 during a purchase transaction, as more fully described below. Additionally, the consumer may review the total number of points in the account either online or off-line, such as through a periodic statement sent by the loyalty system 100 or through the use of a communications network, such as the Internet, for example. Points in the consumer's account may be accumulated across multiple merchants and/or manufacturers participating in the system. Thus, points earned by a consumer based upon transactions with different merchants and/or manufacturers may be combined, resulting in a rapid accrual of points. The loyalty system 100 may offer a pre-established reward or a catalog of products and services, which may be either online or off-line, from which consumers may select rewards in exchange for accrued points. In this manner, consumers advantageously earn points based upon their everyday purchases of products and services, these points are accrued across merchants and/or manufacturers, and points redemption may take place through a single, universal catalog of rewards. The points may be redeemed for cash, products, services or categories of the same. For example, a consumer may redeem points for a pair of Gap jeans (SKU 1234) and an 8 ounce container of Haagen-Dazs.RTM. ice cream anywhere within the coalition of merchants, a subset of merchants or from other merchants (off-line or on-line)”; Par. 39)
Regarding Claim 7 and Claim 14,
Antonucci in view of Crowe teach the system of claim 1…, and the computer program product of claim 8,…
Antonucci discloses allocation of resource distributions in (Antonucci Par. 62) and the feature is expounded upon by Crowe:
wherein auxiliary resource programs further comprise loyalty programs for user affiliation with the entity. (Crowe Par. 5-“ Loyalty programs or rewards have been used by merchants and other providers of goods and services, as well as by marketing personnel. Loyalty programs or rewards are the result of structured marketing efforts to reward purchases of goods or services from participating merchants or provider of goods and/or services. Those participating have typically been groups or chains of affiliates of merchants or service providers.”)
Antonucci and Crowe are directed to loyalty rewards platforms and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon rewards platform of Antonucci, as taught by Crowe, by analyzing redeemed rewards with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Antonucci with the motivation of assembling data indicative of purchasing behavior by the integration with multiple retailers. (Crowe Par. 9).
Regarding Claim 8, 
Antonucci teaches
A computer program product for dynamic selectable auxiliary resource program deployment within entity networks, the computer program product comprising at least one non- transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising: (Antonucci Par. 17-“the present invention may be embodied as a method, a data processing system, a device for data processing, and/or a computer program product. Accordingly, the present invention may take the form of an entirely software embodiment, an entirely hardware embodiment, or an embodiment combining aspects of both software and hardware. Furthermore, the present invention may take the form of a computer program product on a computer-readable storage medium having computer-readable program code means embodied in the storage medium. Any suitable computer-readable storage medium may be utilized, including hard disks, CD-ROM, optical storage devices, magnetic storage devices, and/or the like.”; Par. 18; Par. 32-“ The system may include a host server or other computing systems including a processor for processing digital data, a memory coupled to said processor for storing digital data, an input digitizer coupled to the processor for inputting digital data, an application program stored in said memory and accessible by said processor for directing processing of digital data by said processor, a display coupled to the processor and memory for displaying information derived from digital data processed by said processor and a plurality of databases, said databases including client data, merchant data, financial institution data and/or like data that could be used in association with the present invention.”; Par. 39-“ In another exemplary embodiment, loyalty system 100 further includes a consumer terminal 118. Consumer terminal 118 includes any remote terminal through which a consumer may access other aspects of the system 100. Consumer terminal 118 may include any of the input devices, computing units, or computing systems described herein, such as, for example, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like. Further, consumer terminal 118 communicates with the system 100 through any of the communications networks described herein.”)
an executable portion configured for extracting authorizing access by an entity to auxiliary resource options; (Antonucci Par. 58-“ Upon enrollment, the consumer may receive a consumer ID (e.g., key code). The consumer ID may be associated with a household account which specifies the consumer as a primary member and permits the identification of supplementary members associated with the consumer's household who may also earn loyalty points for the consumer. The consumer ID may include any device, code, or other identifier/indicia suitably configured to allow the consumer to interact or communicate with the system, such as, for example, authorization/access code, personal identification number (PIN), Internet code, other identification code, and/or the like which is optionally located on a rewards card, loyalty card, charge card, credit card, debit card, prepaid card, telephone card, smart card, magnetic stripe card, bar code card, radio frequency card and/or the like. The account number may be distributed and stored in any form of plastic, electronic, magnetic, radio frequency, audio and/or optical device capable of transmitting or downloading data from itself to a second device.”; Par. 18-“ These computer program instructions may be loaded onto a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create means for implementing the functions specified in the flowchart block or blocks.”)
an executable portion configured for allowing entity selection of auxiliary resource options for generation of an entity auxiliary resource program; (Antonucci Par. 4-“ In addition to coupons or certificates, merchants may issue loyalty points to a consumer account associated with a merchant specific loyalty card. However, because numerous merchants participate in loyalty programs, consumers often retain many loyalty cards, each having a different loyalty account number along with different rules and requirements. Moreover, after accumulating loyalty points, the consumer then redeems the loyalty points in various ways, including exchanging the loyalty points for additional goods and services. For example, the rewards may be selected from a merchant approved list or a merchant redemption catalog. The loyalty points are usually calculated using a predetermined formula or ratio that relates a consumer's purchase volume (i.e., in terms of money value or some other volume parameter) to a certain number of loyalty points. For example, loyalty points may be issued on a one-for-one basis with each dollar that a consumer spends on particular goods and services. Loyalty points may also be issued based upon a consumer meeting a pre-defined rule such as, frequency of purchases at a merchant or frequency of purchasing a particular product. However, the consumer needs to remember or keep track of loyalty point balances and reward options from various merchants.; Par. 6-“ Because of the numerous coupons, certificates, and loyalty cards that are typically retained by consumers, a need exists to consolidate the loyalty programs from various merchants into a centralized database wherein, for each consumer, the database can monitor loyalty point balances for various merchants. Moreover, a need exists for the consumer to access the database using one code or loyalty account number.”; Par. 24-“ The loyalty system 100 may offer a pre-established reward or a catalog of products and services, which may be either online or off-line, from which consumers may select rewards in exchange for accrued points.”; Par. 18-“ These computer program instructions may be loaded onto a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create means for implementing the functions specified in the flowchart block or blocks.”)
an executable portion configured for generating the entity auxiliary resource program based on the selected auxiliary resource options, wherein the entity auxiliary resource program comprises a data packet, wherein the data packet is converted into neutral readable program compliant with entity resource acceptance devices; (Antonucci Par. 62-“The merchant may then construct and activate the loyalty point or bonus point promotion rules and conversion rules in real-time (step 320) by utilizing the centralized incentive engine 102 and storing the promotion and conversion rules in promotion rules database 280 which allows the appropriate amount of points to be allocated to loyalty point database 272 and allows conversion rules 285 to facilitate performing the appropriate conversion of general loyalty points to merchant-specific loyalty dollars in database 274. In one embodiment, a merchant utilizes any computing device to facilitate access to incentive engine 102 via network interface 218.; Par. 65- “After earning loyalty points, consumers may redeem the general loyalty points for discounts off new purchases at participating merchants or convert all or a subset of the loyalty points to merchant specific loyalty dollars (step 323) along with other redemption options, such as, for example, merchandise. The consumer may facilitate interaction with incentive engine 102 via network interface 218 using any communication means disclosed herein, such as, …utilize Internet, Interactive Voice Response System, consumer terminal 118, POS terminal 112, or any other computing or access device. The consumer may review the total points available, total merchant dollars within each merchant database 274, enrollment status and/or the like. The consumer then transmits the suitable information, such as, for example, desired amount of points for conversion and the particular merchant dollars desired, to incentive engine 102. Incentive engine 102 compares the consumer conversion request to conversion rules 285. If acceptable, the system converts the appropriate amount of loyalty points by deleting the particular amount (or based on a conversion ratio) of loyalty points from loyalty point database 272 and adds a corresponding amount (or based on a conversion ratio) of merchant loyalty dollars (or monetary equivalent) into the appropriate merchant loyalty dollar database (e.g., 274, 276, etc.) as a first value.”; Par. 18-“ These computer program instructions may be loaded onto a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create means for implementing the functions specified in the flowchart block or blocks.”)
an executable portion configured for integrating the auxiliary resource program into entity systems and the entity resource acceptance devices; (Antonucci Par. 37-39-“In alternative exemplary embodiments (not shown), purchase data may also be transmitted to and stored and processed by a merchant regional processor (or, alternatively, a merchant national database (not shown)) in communication with another database for the purpose of further back office and cumulative data analysis. In an exemplary embodiment, merchant processor 110 optionally may be integrated with a merchant regional processor, thereby forming a single device. In another embodiment, merchant processor 110 and merchant regional processor are separate devices which may be either co-located with each other or remotely located from one another. For example, in one embodiment, merchant processor 110 and regional processor are co-located at a particular retail store. In another embodiment, merchant processor 110 is located at a particular retail store and merchant regional processor is remotely located at a regional office… In another exemplary embodiment, loyalty system 100 further includes a consumer terminal 118. Consumer terminal 118 includes any remote terminal through which a consumer may access other aspects of the system 100. Consumer terminal 118 may include any of the input devices, computing units, or computing systems described herein, such as, for example, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like. Further, consumer terminal 118 communicates with the system 100 through any of the communications networks described herein. In one embodiment, consumer terminal 118 permits a consumer to engage multiple facets of the system 100 in an interactive online communications environment. The interactive online environment made available through consumer terminal 118 is an extension of the network-level incentive award program and is implemented in conjunction with other aspects of the system 100.”; Par. 18-“ These computer program instructions may be loaded onto a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create means for implementing the functions specified in the flowchart block or blocks.”); 
an executable portion configured for communicable linking to the entity resource acceptance devices to identify user interactions with the entity via the entity resource acceptance devices; (Antonucci Par.28-“A consumer may include any person, entity, charitable organization, merchant, business, hardware and/or software which participates in the present system and may utilize a code key. A code key includes any consumer ID, device, code, code key or other identifier suitably configured to allow the consumer to interact or communicate with the system, such as, for example, a rewards card, charge card, credit card, debit card, prepaid card, telephone card, smart card, magnetic stripe card, bar code card, transponder, authorization/access code, personal identification number (PIN), Internet code, other identification code, and/or the like. Additionally, a consumer ID may include any form of electronic, magnetic, wireless and/or optical device capable of transmitting or downloading data from itself to a second device which is capable of interacting and communicating with such forms of consumer ID.”; Par. 33-“Communication between the parties to the transaction and the system of the present invention is accomplished through any suitable communication means, such as, for example, a telephone network, Intranet, Internet, point of interaction device (point of sale device, personal digital assistant, cellular phone, kiosk, etc.), online communications, off-line communications, wireless communications, and/or the like. One skilled in the art will also appreciate that, for security reasons, any databases, systems, or components of the present invention may consist of any combination of databases or components at a single location or at multiple locations, wherein each database or system includes any of various suitable security features, such as firewalls, access codes, encryption, de-encryption, compression, decompression, and/or the like.”; Par.40-In another embodiment, consumer terminal 118 may be used to interact with and/or make purchases and generate loyalty points from participating online merchants, as illustrated by the various phantom lines in FIG. 1. The online merchant may then communicate with the incentive engine 102 to transmit and process a consumer ID, purchase data, etc., as described above with reference to merchant 104 of FIG. 1. Information communicated between the online consumer, the online merchant, and the online incentive engine may include, for example, product or service information, prices, availability of the product or service, shipping information, loyalty points information, available awards, information regarding points ratios and points redemption, and/or the like. In one embodiment, consumer terminal 118 operates in real-time, as described above with respect to incentive engine 102.; Par. 18-“ These computer program instructions may be loaded onto a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create means for implementing the functions specified in the flowchart block or blocks.”);
an executable portion configured for displaying an independent dashboard to the user and the entity, wherein the user is displayed a user dashboard illustrating user auxiliary resource accrual , an executable portion configured for displaying an independent dashboard to the entity illustrating all user utilization of the auxiliary resources including location analytics and product analytics identifying locations and times of product procurement with auxiliary resources; (Antonucci Par. 36-“In an exemplary embodiment, as again illustrated in FIG. 1, merchant terminal 108 includes a merchant POS terminal 112, such as a cash register, a magnetic stripe card reader, a smart card reader, a bar code scanner and/or the like. POS terminal 112 includes a suitable display or printing device configured to display and/or print loyalty point information in accordance with the present invention. … The captured purchase data may include the item purchased, the item's unit price, the number of items purchased, the date, the store location, an employee ID, and any other information related to the purchase.”; Par. 39-“For example, a consumer may use consumer terminal 118 to do any of the following: enroll in the system; receive statements or reports regarding accumulated general loyalty points totals or merchant-specific loyalty point totals; receive bonus details; view potential awards which the consumer may obtain in exchange for various numbers of points; select an award; receive redemption information; view points adjustments; redeem loyalty points for a selected award; request and/or receive a loyalty points advisory statement; receive information regarding where and how points were earned and/or how points were redeemed; receive information regarding expiration dates for points earned; receive information relating to any applicable fees; receive information regarding marketing promotions; and/or view a directory of participating merchants, manufacturers, and/or third-party providers.”; Par. 61-“ In another embodiment, the incentive engine 102 may charge the merchant upon redemption of the loyalty points by the consumer. Because the loyalty points may be universal and shared among all merchant participants, incentive engine 102 includes various functions to track and monitor loyalty point issuance and/or redemption in order to provide a suitable accounting of the loyalty points to each merchant.”;  Par. 70-“incentive engine 102 updates the consumer account balance database 270 with the applicable loyalty points. The incentive engine 102 also facilitates transmission of a signal to POS terminal 112, wherein the signal may cause a message or graphic to be displayed on a display, illuminate any portion of the POS terminal 112 and/or merchant terminal 108, printed on a receipt, and/or downloaded to a consumer computer, transaction card, personal digital assistant and/or the like. The signal or message may include, for example, an indication of loyalty points obtained, an indication of the reward that was (or could be) obtained based on the new point balance and/or the like.”; Par. 18-“ These computer program instructions may be loaded onto a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create means for implementing the functions specified in the flowchart block or blocks.”)
Antonucci discloses allocation of resource distributions in (Antonucci Par. 62) and the feature is expounded upon by Crowe:
 an executable portion configured for plotting resource distributions by the user at the entity resource acceptance device; (Crowe Par. 43-“The credit card processor 30 accumulates and analyzes the loyalty rewards network data according to collection parameters stored on a loyalty reward network database, and may be one or more computers or servers to store the program products and databases thereon as is known by those of skill in the art. The collection parameters are rules-based, table-driven and configurable in real-time. The credit card processor 30 enables a plurality of member customers to accumulate loyalty rewards and use them at the member customer's discretion, so long as within the collection parameters. The loyalty reward can, for example, correspond with purchasing behavior and reward the member customer for purchasing products. The credit card processor 30 accumulates the loyalty reward network data in a loyalty rewards network database portion of loyalty rewards data storage 32 stored in a memory 34. The memory 34 is accessible as a component portion of the credit card processor 30, or it may also take the form of a digital data storage device or media otherwise accessible to the credit card processor 30. The memory 34 also includes or has access to a digital data storage area or device 36 containing customer card account data for a financial institution or organization offering regular credit card services.; Par. 48-“A user may access the loyalty rewards network database 32 via, e.g., a web-based system interacting with the credit card processor computer I/O device 34, processor 66, and program product P. In such a configuration, loyalty reward network participants including, participating merchants, card distribution partners, loyalty rewards network sponsors, and participating customers, would be able to see, among other things, the number of loyalty reward network purchases that have been transmitted and processed, and loyalty rewards that have been requested and fulfilled.”; Par. 33; Par. 15-“ Embodiments of the present invention can also include a computer program product to execute a set of operations and instructions.”)
Antonucci and Crowe are directed to loyalty rewards platforms and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon rewards platform of Antonucci, as taught by Crowe, by analyzing redeemed rewards with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Antonucci with the motivation of assembling data indicative of purchasing behavior by the integration with multiple retailers. (Crowe Par. 9).
Antonucci in view of Crowe teach loyalty reward analysis and the feature is expounded upon by Tietzen:
and an executable portion configured for presenting to the entity via the independent dashboard to the entity a management modification recommendation for changes to the auxiliary resource program based on the location analytics and product analytics (Tietzen Par. 334-336-“ Real-time monitor 606 enables recommendation engine 60 to recommend incentives to merchants in response to monitored activity. For example, in response to detecting that a customer is visiting a particular merchant's website, recommendation engine 60 may generate an incentive for a product/service offered by that merchant, an incentive for another merchant offering complementary products/services, or an incentive for a competing merchant. Similarly, in response to detecting that a customer is browsing or searching for a particular product/service, recommendation engine 60 may generate an incentive for that product/service or a similar product/service, including a product/service offered by a competitor.” ; Par. 350-“ In an embodiment, loyalty system 26 may be adapted to allow merchants to access data relating to real-time activity as monitored by real-time monitor 606. For example, merchants may access such day by way of a merchant dashboard as further described below. By accessing such data, merchants may monitor when particular customers are inside, proximate to, or en route to particular merchants' stores.”; Fig. 7; Par. 225).
Antonucci , Crowe and Tietzen are directed to loyalty rewards platforms and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon rewards analysis of Antonucci in view of Crowe, as taught by Tietzen, by making recommendations based on analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Antonucci in view of Crowe with the motivation of targeting customers or to attracting customers that otherwise are not expected to be in the merchant's store. (Tietzen Par. 352).

Regarding Claim 15, 
Antonucci teaches
A computer-implemented method for dynamic selectable auxiliary resource program deployment within entity networks, the method comprising: providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations: (Antonucci Par. 17-“the present invention may be embodied as a method, a data processing system, a device for data processing, and/or a computer program product. Accordingly, the present invention may take the form of an entirely software embodiment, an entirely hardware embodiment, or an embodiment combining aspects of both software and hardware. Furthermore, the present invention may take the form of a computer program product on a computer-readable storage medium having computer-readable program code means embodied in the storage medium. Any suitable computer-readable storage medium may be utilized, including hard disks, CD-ROM, optical storage devices, magnetic storage devices, and/or the like.”; Par. 18; Par. 32-“ The system may include a host server or other computing systems including a processor for processing digital data, a memory coupled to said processor for storing digital data, an input digitizer coupled to the processor for inputting digital data, an application program stored in said memory and accessible by said processor for directing processing of digital data by said processor, a display coupled to the processor and memory for displaying information derived from digital data processed by said processor and a plurality of databases, said databases including client data, merchant data, financial institution data and/or like data that could be used in association with the present invention.”; Par. 39-“ In another exemplary embodiment, loyalty system 100 further includes a consumer terminal 118. Consumer terminal 118 includes any remote terminal through which a consumer may access other aspects of the system 100. Consumer terminal 118 may include any of the input devices, computing units, or computing systems described herein, such as, for example, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like. Further, consumer terminal 118 communicates with the system 100 through any of the communications networks described herein.”)
authorizing access by an entity to auxiliary resource options; (Antonucci Par. 58-“ Upon enrollment, the consumer may receive a consumer ID (e.g., key code). The consumer ID may be associated with a household account which specifies the consumer as a primary member and permits the identification of supplementary members associated with the consumer's household who may also earn loyalty points for the consumer. The consumer ID may include any device, code, or other identifier/indicia suitably configured to allow the consumer to interact or communicate with the system, such as, for example, authorization/access code, personal identification number (PIN), Internet code, other identification code, and/or the like which is optionally located on a rewards card, loyalty card, charge card, credit card, debit card, prepaid card, telephone card, smart card, magnetic stripe card, bar code card, radio frequency card and/or the like. The account number may be distributed and stored in any form of plastic, electronic, magnetic, radio frequency, audio and/or optical device capable of transmitting or downloading data from itself to a second device.”)
allowing entity selection of auxiliary resource options for generation of an entity auxiliary resource program; (Antonucci Par. 4-“ In addition to coupons or certificates, merchants may issue loyalty points to a consumer account associated with a merchant specific loyalty card. However, because numerous merchants participate in loyalty programs, consumers often retain many loyalty cards, each having a different loyalty account number along with different rules and requirements. Moreover, after accumulating loyalty points, the consumer then redeems the loyalty points in various ways, including exchanging the loyalty points for additional goods and services. For example, the rewards may be selected from a merchant approved list or a merchant redemption catalog. The loyalty points are usually calculated using a predetermined formula or ratio that relates a consumer's purchase volume (i.e., in terms of money value or some other volume parameter) to a certain number of loyalty points. For example, loyalty points may be issued on a one-for-one basis with each dollar that a consumer spends on particular goods and services. Loyalty points may also be issued based upon a consumer meeting a pre-defined rule such as, frequency of purchases at a merchant or frequency of purchasing a particular product. However, the consumer needs to remember or keep track of loyalty point balances and reward options from various merchants.; Par. 6-“ Because of the numerous coupons, certificates, and loyalty cards that are typically retained by consumers, a need exists to consolidate the loyalty programs from various merchants into a centralized database wherein, for each consumer, the database can monitor loyalty point balances for various merchants. Moreover, a need exists for the consumer to access the database using one code or loyalty account number.”; Par. 24-“ The loyalty system 100 may offer a pre-established reward or a catalog of products and services, which may be either online or off-line, from which consumers may select rewards in exchange for accrued points.”)
generating the entity auxiliary resource program based on the selected auxiliary resource options, wherein the entity auxiliary resource program comprises a data packet, wherein the data packet is converted into neutral readable program compliant with entity resource acceptance devices; (Antonucci Par. 62-“The merchant may then construct and activate the loyalty point or bonus point promotion rules and conversion rules in real-time (step 320) by utilizing the centralized incentive engine 102 and storing the promotion and conversion rules in promotion rules database 280 which allows the appropriate amount of points to be allocated to loyalty point database 272 and allows conversion rules 285 to facilitate performing the appropriate conversion of general loyalty points to merchant-specific loyalty dollars in database 274. In one embodiment, a merchant utilizes any computing device to facilitate access to incentive engine 102 via network interface 218.; Par. 65- “After earning loyalty points, consumers may redeem the general loyalty points for discounts off new purchases at participating merchants or convert all or a subset of the loyalty points to merchant specific loyalty dollars (step 323) along with other redemption options, such as, for example, merchandise. The consumer may facilitate interaction with incentive engine 102 via network interface 218 using any communication means disclosed herein, such as, …utilize Internet, Interactive Voice Response System, consumer terminal 118, POS terminal 112, or any other computing or access device. The consumer may review the total points available, total merchant dollars within each merchant database 274, enrollment status and/or the like. The consumer then transmits the suitable information, such as, for example, desired amount of points for conversion and the particular merchant dollars desired, to incentive engine 102. Incentive engine 102 compares the consumer conversion request to conversion rules 285. If acceptable, the system converts the appropriate amount of loyalty points by deleting the particular amount (or based on a conversion ratio) of loyalty points from loyalty point database 272 and adds a corresponding amount (or based on a conversion ratio) of merchant loyalty dollars (or monetary equivalent) into the appropriate merchant loyalty dollar database (e.g., 274, 276, etc.) as a first value.”)
integrating the auxiliary resource program into entity systems and the entity resource acceptance devices; (Antonucci Par. 37-39-“In alternative exemplary embodiments (not shown), purchase data may also be transmitted to and stored and processed by a merchant regional processor (or, alternatively, a merchant national database (not shown)) in communication with another database for the purpose of further back office and cumulative data analysis. In an exemplary embodiment, merchant processor 110 optionally may be integrated with a merchant regional processor, thereby forming a single device. In another embodiment, merchant processor 110 and merchant regional processor are separate devices which may be either co-located with each other or remotely located from one another. For example, in one embodiment, merchant processor 110 and regional processor are co-located at a particular retail store. In another embodiment, merchant processor 110 is located at a particular retail store and merchant regional processor is remotely located at a regional office… In another exemplary embodiment, loyalty system 100 further includes a consumer terminal 118. Consumer terminal 118 includes any remote terminal through which a consumer may access other aspects of the system 100. Consumer terminal 118 may include any of the input devices, computing units, or computing systems described herein, such as, for example, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like. Further, consumer terminal 118 communicates with the system 100 through any of the communications networks described herein. In one embodiment, consumer terminal 118 permits a consumer to engage multiple facets of the system 100 in an interactive online communications environment. The interactive online environment made available through consumer terminal 118 is an extension of the network-level incentive award program and is implemented in conjunction with other aspects of the system 100.”); 
communicable linking to the entity resource acceptance devices to identify user interactions with the entity via the entity resource acceptance devices; (Antonucci Par.28-“A consumer may include any person, entity, charitable organization, merchant, business, hardware and/or software which participates in the present system and may utilize a code key. A code key includes any consumer ID, device, code, code key or other identifier suitably configured to allow the consumer to interact or communicate with the system, such as, for example, a rewards card, charge card, credit card, debit card, prepaid card, telephone card, smart card, magnetic stripe card, bar code card, transponder, authorization/access code, personal identification number (PIN), Internet code, other identification code, and/or the like. Additionally, a consumer ID may include any form of electronic, magnetic, wireless and/or optical device capable of transmitting or downloading data from itself to a second device which is capable of interacting and communicating with such forms of consumer ID.”; Par. 33-“Communication between the parties to the transaction and the system of the present invention is accomplished through any suitable communication means, such as, for example, a telephone network, Intranet, Internet, point of interaction device (point of sale device, personal digital assistant, cellular phone, kiosk, etc.), online communications, off-line communications, wireless communications, and/or the like. One skilled in the art will also appreciate that, for security reasons, any databases, systems, or components of the present invention may consist of any combination of databases or components at a single location or at multiple locations, wherein each database or system includes any of various suitable security features, such as firewalls, access codes, encryption, de-encryption, compression, decompression, and/or the like.”; Par.40-In another embodiment, consumer terminal 118 may be used to interact with and/or make purchases and generate loyalty points from participating online merchants, as illustrated by the various phantom lines in FIG. 1. The online merchant may then communicate with the incentive engine 102 to transmit and process a consumer ID, purchase data, etc., as described above with reference to merchant 104 of FIG. 1. Information communicated between the online consumer, the online merchant, and the online incentive engine may include, for example, product or service information, prices, availability of the product or service, shipping information, loyalty points information, available awards, information regarding points ratios and points redemption, and/or the like. In one embodiment, consumer terminal 118 operates in real-time, as described above with respect to incentive engine 102.);
displaying an independent dashboard to the user and the entity, wherein the user is displayed a user dashboard illustrating user auxiliary resource accrual , displaying an independent dashboard to the entity illustrating all user utilization of the auxiliary resources including location analytics and product analytics identifying locations and times of product procurement with auxiliary resources; (Antonucci Par. 36-“In an exemplary embodiment, as again illustrated in FIG. 1, merchant terminal 108 includes a merchant POS terminal 112, such as a cash register, a magnetic stripe card reader, a smart card reader, a bar code scanner and/or the like. POS terminal 112 includes a suitable display or printing device configured to display and/or print loyalty point information in accordance with the present invention. … The captured purchase data may include the item purchased, the item's unit price, the number of items purchased, the date, the store location, an employee ID, and any other information related to the purchase.”; Par. 39-“For example, a consumer may use consumer terminal 118 to do any of the following: enroll in the system; receive statements or reports regarding accumulated general loyalty points totals or merchant-specific loyalty point totals; receive bonus details; view potential awards which the consumer may obtain in exchange for various numbers of points; select an award; receive redemption information; view points adjustments; redeem loyalty points for a selected award; request and/or receive a loyalty points advisory statement; receive information regarding where and how points were earned and/or how points were redeemed; receive information regarding expiration dates for points earned; receive information relating to any applicable fees; receive information regarding marketing promotions; and/or view a directory of participating merchants, manufacturers, and/or third-party providers.”; Par. 61-“ In another embodiment, the incentive engine 102 may charge the merchant upon redemption of the loyalty points by the consumer. Because the loyalty points may be universal and shared among all merchant participants, incentive engine 102 includes various functions to track and monitor loyalty point issuance and/or redemption in order to provide a suitable accounting of the loyalty points to each merchant.”;  Par. 70-“incentive engine 102 updates the consumer account balance database 270 with the applicable loyalty points. The incentive engine 102 also facilitates transmission of a signal to POS terminal 112, wherein the signal may cause a message or graphic to be displayed on a display, illuminate any portion of the POS terminal 112 and/or merchant terminal 108, printed on a receipt, and/or downloaded to a consumer computer, transaction card, personal digital assistant and/or the like. The signal or message may include, for example, an indication of loyalty points obtained, an indication of the reward that was (or could be) obtained based on the new point balance and/or the like.”);
Antonucci discloses allocation of resource distributions in (Antonucci Par. 62) and the feature is expounded upon by Crowe:
 plotting resource distributions by the user at the entity resource acceptance device; (Crowe Par. 43-“The credit card processor 30 accumulates and analyzes the loyalty rewards network data according to collection parameters stored on a loyalty reward network database, and may be one or more computers or servers to store the program products and databases thereon as is known by those of skill in the art. The collection parameters are rules-based, table-driven and configurable in real-time. The credit card processor 30 enables a plurality of member customers to accumulate loyalty rewards and use them at the member customer's discretion, so long as within the collection parameters. The loyalty reward can, for example, correspond with purchasing behavior and reward the member customer for purchasing products. The credit card processor 30 accumulates the loyalty reward network data in a loyalty rewards network database portion of loyalty rewards data storage 32 stored in a memory 34. The memory 34 is accessible as a component portion of the credit card processor 30, or it may also take the form of a digital data storage device or media otherwise accessible to the credit card processor 30. The memory 34 also includes or has access to a digital data storage area or device 36 containing customer card account data for a financial institution or organization offering regular credit card services.; Par. 48-“A user may access the loyalty rewards network database 32 via, e.g., a web-based system interacting with the credit card processor computer I/O device 34, processor 66, and program product P. In such a configuration, loyalty reward network participants including, participating merchants, card distribution partners, loyalty rewards network sponsors, and participating customers, would be able to see, among other things, the number of loyalty reward network purchases that have been transmitted and processed, and loyalty rewards that have been requested and fulfilled.”; Par. 33)
Antonucci and Crowe are directed to loyalty rewards platforms and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon rewards platform of Antonucci, as taught by Crowe, by analyzing redeemed rewards with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Antonucci with the motivation of assembling data indicative of purchasing behavior by the integration with multiple retailers. (Crowe Par. 9).
Antonucci in view of Crowe teach loyalty reward analysis and the feature is expounded upon by Tietzen:
and presenting to the entity via the independent dashboard to the entity a management modification recommendation for changes to the auxiliary resource program based on the location analytics and product analytics (Tietzen Par. 334-336-“ Real-time monitor 606 enables recommendation engine 60 to recommend incentives to merchants in response to monitored activity. For example, in response to detecting that a customer is visiting a particular merchant's website, recommendation engine 60 may generate an incentive for a product/service offered by that merchant, an incentive for another merchant offering complementary products/services, or an incentive for a competing merchant. Similarly, in response to detecting that a customer is browsing or searching for a particular product/service, recommendation engine 60 may generate an incentive for that product/service or a similar product/service, including a product/service offered by a competitor.” ; Par. 350-“ In an embodiment, loyalty system 26 may be adapted to allow merchants to access data relating to real-time activity as monitored by real-time monitor 606. For example, merchants may access such day by way of a merchant dashboard as further described below. By accessing such data, merchants may monitor when particular customers are inside, proximate to, or en route to particular merchants' stores.”; Fig. 7;).
Antonucci , Crowe and Tietzen are directed to loyalty rewards platforms and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon rewards analysis of Antonucci in view of Crowe, as taught by Tietzen, by making recommendations based on analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Antonucci in view of Crowe with the motivation of targeting customers or to attracting customers that otherwise are not expected to be in the merchant's store. (Tietzen Par. 352).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Antonucci , US Publication No. 20140236698 A1, [hereinafter Antonucci], in view of Crowe et al. , US Publication No. 20130218658 A1, [hereinafter Crowe], in further view of Tietzen et al. , US Publication No. 20150220958 A1, [hereinafter Tietzen], and in further view of Youakim et al. , US Publication No. 20190130431 A1, [hereinafter Youakim].
Regarding Claim 5, Claim 12 and Claim 19,
Antonucci in view of Crowe teach the system of claim 1…, the computer program product of claim 8,…, and the method of claim 15…
Antonucci in view Youakim disclose reporting and the feature is expounded upon by Youakim:
wherein the user dashboard further provides a coordination of all user enrollment in auxiliary resource programs across multiple entities and displays the user progression for the multiple entities auxiliary resource programs. (Youakim Par. 13- “FIG. 5 is a schematic diagram of a customer dashboard 300 that can be utilized by system 200 for presenting data to a user regarding a number of loyalty accounts. The dashboard 300 shows a number of different accounts and various options for redemption. In one embodiment, a cashback option includes a particular percentage of the amount spent at a particular merchant. Moreover, the merchant credit option provides a different percentage for redemption based on an amount spent at a merchant. In some instances, a particular redemption option is disabled since an amount spent has not reached a particular threshold. For example, Account Summary 2 of the dashboard 300 the merchant credit option is disabled since the amount spent has not exceeded a threshold.”)
Antonucci, Crowe, Tietzen and Youakim are directed to loyalty rewards platforms and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon rewards platform reporting of Antonucci in view of Crowe in further view of Tietzen, as taught by Youakim, by enhanced rewards reporting with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Antonucci in view of Crowe in further view of Tietzen with the motivation of providing flexibility and opportunity to steer customers to a particular selection during a transaction. (Youakim Par. 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. US 20200279023 A1 to Starks et al.- Abstract-“ Managing usage of a points-based loyalty program includes: receiving, by a data processing system, terms and conditions of a points-based loyalty program of a user; applying, by the system, Natural Language Understanding (NLU) to the terms and conditions, resulting in NLU output, the NLU output including decay characteristic(s) and half-life(lives) for the program; and assisting the user, by the data processing system, in managing usage by the user of the program, based on the decay characteristic(s) and the half-life(lives). The assisting includes monitoring, by the system, aspect(s) of the program for potential use(s) of the set of points by the user based, at least in part, on the half-life; and alerting, by the system, the user as to the potential use(s). The managing further includes determining a decay value for a set of points received by the user based on the one or more decay characteristic and the half-life(lives).”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624